Citation Nr: 0024519	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cerebellar 
degeneration, anxiety reaction, and fatigue, claimed as due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
May 1961 to May 1963, and from June 1963 to February 1969.  
His military decorations for his second period of service 
include the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the National Defense Service Medal.  A 
Presidential Unit Citation reflects that the veteran's unit 
was involved in mine-sweeping river boat patrols.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the No. Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in April 
1998, but was remanded for additional development.  The case 
has been returned for further appellate review.  

The issue of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure will be addressed in 
the remand section at the end of this opinion. 


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a medical 
relationship between cerebellar degeneration, anxiety 
reaction, and fatigue, and exposure to Agent Orange.

2.  The veteran has not submitted evidence of a nexus between 
his current cerebellar degeneration and fatigue, and active 
service.  

3.  The veteran has not submitted evidence of a current 
diagnosis of anxiety reaction that is separate from his 
service connected post-traumatic stress disorder (PTSD). 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for cerebellar 
degeneration, anxiety reaction, and fatigue, claimed as due 
to exposure to Agent Orange.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed cerebellar 
degeneration with anxiety reaction and fatigue due to 
exposure to Agent Orange.  He notes that he began to 
experience symptoms including ataxia, difficulty in speaking, 
and pins and needles in the late 1970s.  The veteran has 
testified that he served on river boat patrols in Vietnam, 
and that he witnessed airplanes spraying a substance in his 
vicinity.  He believes that this substance was Agent Orange, 
and that it has led to the development of his current 
disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999).  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

Initially, the Board notes that entitlement to service 
connection for PTSD is currently in effect.

A review of the service medical records shows that the 
veteran passed out on two occasions during his first period 
of service.  The first occasion was in June 1961, when it was 
noted to be 98 degrees.  The second occasion was May 1962.  
This episode was said to be poorly explained.  The May 1963 
discharge examination noted repetitive syncopal episodes.  
This was said to have existed prior to service, and to have 
not increased during service.  The June 1963 enlistment 
examination noted that there was a vague dizzy spell with the 
heat in 1961.  The remainder of the veteran's service medical 
records are negative for relevant information.  The February 
1969 discharge examination found that the neurologic and 
psychiatric examinations were normal.  

The post-service medical records contain a March 1971 
examination for re-enlistment for the Naval Reserves, and a 
Report of Medical History obtained at that time.  These show 
that the neurological examination was normal, and they are 
negative for any evidence of cerebellar degeneration, anxiety 
reaction, or fatigue. 

The records include VA treatment records dated from June 1979 
to August 1979.  June 1979 records note that the veteran 
complained of disequilibrium with walking and when making 
sharp turns.  He had experienced these symptoms over the past 
year.  The impression was rule out cerebellar or midbrain 
disease.  

VA hospital records from June 1979 to July 1979 indicate that 
the veteran had a two year history of progressive truncal 
ataxia and dysarthria.  This had been a gradual onset, and 
the veteran had first noticed that he had difficulty when he 
was accused of being drunk at work.  He described his ataxia 
as occurring only when he walked long distances, and said 
that it was manifested by falling or leaning to the left.  He 
also noticed increasing difficulty in speaking, and he was 
unable to pronounce polysyllabic words or make multiple 
repetitions of words.  The hospital course was uneventful, 
with no observable progression of the veteran's symptoms.  
All treatable causes of his symptoms were ruled out.  The 
examiner opined that the veteran probably had a hereditary 
and progressive midline cerebellar degeneration of unknown 
etiology, and with uncertain prognosis.  

The veteran underwent a private neurological evaluation in 
July 1990.  He was noted to have a history of difficulty in 
controlling his legs since 1979.  He also began to have 
significant word finding difficulty about that time.  The 
diagnosis of degeneration of the cerebellum by the VA was 
noted.  The veteran had also been struck by a car in April 
1990, and he reported increased symptoms since this accident.  
Following further review of the veteran's history and 
examination, the diagnostic impression included status post 
head injury of April 1990, and post-traumatic head syndrome 
with persistent headaches, dizziness, increased loss of 
balance, and difficulty in word finding, which allegedly 
started with the head injury.  

The veteran underwent an additional private neurological 
evaluation in August 1990.  He was noted to have an eleven 
year history of ataxia, primarily of gait, but mildly 
involving the arms.  He had also experienced dysarthria, 
characterized by slow, hesitant speech and some stuttering, 
which had been present for 11 years but had progressed over 
the past two or three years.  The impression included 
probable hereditary midline cerebellar degeneration, and 
consider the possibility of Wilson's disease.  A discussion 
noted that the most likely cause was hereditary.  Other 
causes to consider included alcohol, B12 deficiency, tumor, 
hypothyroidism, and drugs, although most of these were 
considered unlikely.  

The veteran was afforded a VA examination in January 1991.  
He was found to have a marked speech impediment, slurring, 
and difficulty in maintaining thread of conversation.  He 
also had decreased reflexes and ataxia.  The veteran did not 
have any abnormal behavior except for that related to his 
cerebellar problem.  The diagnoses included cerebellar 
atrophy, disequilibrium, and speech impediment following head 
injury.  

The veteran underwent a VA neurological examination in 
February 1991.  He was noted to have had progressive ataxia 
since 1979, with intermittent numbness of the arms and legs.  
There had been no real worsening between 1979 and 1989.  His 
abnormality was very mild, and he had continued to work 
during this period.  However, he was hit by a car in April 
1990, and within two weeks began to have obvious 
deterioration, which progressed for two months before 
stabilizing.  Following the examination, the impression was 
gait unsteadiness, etiology unclear.  The most likely 
possibilities were said to include malingering, or less 
likely, true cerebellar degeneration, or peripheral 
neuropathy.  The examiner noted that the medical records were 
not available for review, and implied that more information 
was needed prior to making a complete assessment.  

Private medical records from April 1993 show that the veteran 
underwent a neurological evaluation.  He had a history of a 
past diagnosis of midline cerebellar degeneration, which was 
first made over ten years ago at a VA facility.  Following 
examination, the appraisal was history of midline cerebellar 
degeneration, and complaints of generalized fatigue, etiology 
not clear.  

VA treatment records dated from January 1995 to December 1995 
are included in the claims folder, and reveal treatment for 
several disabilities, including cerebellar degeneration.  
Records from March 1995 show that the veteran has cerebellar 
degeneration of an unknown etiology.  The veteran believed 
that it was due to Agent Orange.  The records from this 
period also include psychiatric records which show diagnoses 
of PTSD.  

June 1995 VA treatment records include a provisional 
diagnosis of chronic anxiety.  However, following an 
examination, the assessment was PTSD.  The examiner added 
that he doubted a separate anxiety disorder.  November 1995 
records also show that the veteran's symptoms include 
anxiety, but do not contain a diagnosis of anxiety reaction. 

The veteran underwent a VA psychiatric examination in April 
1996.  The diagnoses were PTSD, and dementia.  There was no 
diagnosis of an anxiety reaction. 

The veteran appeared at a personal hearing before a hearing 
officer at the RO in November 1996.  He testified that during 
service, he served on a river patrol boat in Vietnam.  The 
veteran noted that prop planes would fly along the river 
banks and spray the vegetation.  He stated that he began to 
have problems with fatigue and dizziness before discharge 
from service.  These symptoms gradually increased after 
service.  See Transcript.

The veteran was afforded a VA neurological examination in 
March 1997.  He described progressive weakness of his arms 
and legs, as well as progressive numbness, which had become 
worse over the past few years.  In addition, his balance and 
coordination had become increasingly poor.  The exact time of 
the onset of his symptoms was unclear to him, but he believed 
they began in the early 1970's.  He said that he had been 
hospitalized at a VA facility in 1978 for evaluation of his 
symptoms.  Following examination, the impression was evidence 
of a progressive neurological disorder, characterized by 
severe gait ataxia, titubation, intention tremor of the upper 
extremities, and peripheral neuropathy as manifest by sensory 
loss and weakness.  The most appropriate diagnosis was 
cerebellar degeneration, with associated peripheral 
neuropathy.  

In May 1998, the RO received additional VA and private 
hospital records, evaluations, and treatment records dated 
from 1990 to 1997 that were read and considered, but do not 
merit individual discussion.  These records mainly show 
treatment for the veterans' cerebellar degeneration.  The 
etiology of this disability is described as unknown, and 
these records do not contain any medical opinion that relates 
this disability to Agent Orange.  These records are also 
negative for a diagnosis of a separate chronic fatigue 
disability or for a diagnosis of anxiety reaction.  

At a July 1998 VA neurological examination, the veteran was 
unable to state exactly when he first began to notice 
difficulty with his coordination or with numbness or weakness 
of his extremities.  He said that he was denied a job with 
the United States Post Office shortly after service due to 
his clumsiness.  The veteran stated that since the early 
1970's, he had experienced progressive neurological symptoms 
consisting of numbness of his arms and legs, weakness of his 
arms and legs with fatigue, and impaired balance and 
coordination.  He did not give a history consistent with 
exacerbations and remissions, but described a chronic 
progressive course.  A review of the veteran's medical 
records noted that a VA computerized tomography had revealed 
cerebellar atrophy.  Following the examination, the 
impression was a progressive neurological disorder 
characterized by dementia, optic atrophy, dysarthria, ataxia, 
peripheral neuropathy, and a cardiac connection block.  The 
most appropriate diagnosis was spinocerebellar degeneration.  
His fatigue could be attributed to that disorder.  Based on 
the present evidence, the examiner stated that it was 
impossible to state whether or not the veteran had 
manifestation of a chronic neurological disorder during 
service, or to what extent he exhibited symptoms of 
spinocerebellar degeneration within one year following 
discharge from service.  The examiner opined that if it could 
be documented that the veteran was refused employment with 
the Post Office due to clumsiness shortly after discharge, 
then he would be inclined to say that it was as likely as not 
that he was afflicted with the disorder during service.  
However, in an addendum dated six days after the initial 
report, the examiner noted that the claims folder, including 
the service medical records, had now been reviewed, and that 
there was no evidence of any manifestations of 
spinocerebellar degeneration while the veteran was in the 
military or within one year of discharge.  It was noted that 
the March 1971 re-enlistment examination had stated that no 
neurologic deficit was noted.  

After careful review of the contentions and the evidence, the 
Board is unable to find that the veteran has submitted 
evidence of a well grounded claim for service connection for 
cerebellar degeneration, anxiety reaction, and fatigue due to 
exposure to Agent Orange.  Initially, the Board notes that 
none of these disabilities are included among those that have 
been recognized as being related to exposure to Agent Orange.  
38 C.F.R. § 3.309(e).  This does not preclude the veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1995).  However, the veteran has not submitted a single 
medical opinion that relates his cerebellar degeneration or 
his other complaints to exposure to Agent Orange.  Most of 
the examiners who have expressed an opinion as to the 
etiology of the veteran's cerebellar degeneration have stated 
that it is probably hereditary, and no contrary opinion is 
contained in the claims folder.  The July 1998 VA examination 
found that the veteran's fatigue is related to his cerebellar 
degeneration, and there is no evidence of a diagnosis of a 
separate disability manifested by fatigue.  Similarly, there 
is no diagnosis of a separate anxiety reaction, and the June 
1995 records show that the examiner doubted a separate 
disorder apart from PTSD.  The Board notes the veteran's 
sincere belief that his disabilities are due to Agent Orange 
exposure, but he is not a physician, and is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, a review of the service medical records is 
negative for evidence of the veteran's claimed disability.  
The addendum to the July 1998 VA examination indicates that 
there was no evidence of any manifestations of 
spinocerebellar degeneration while the veteran was in the 
military or within one year of discharge.  The evidence 
indicates that his disability first manifested around 1978, 
and no medical opinions have been submitted that would relate 
the veteran's disability to active service.  Therefore, as 
the veteran has not submitted any evidence of a relationship 
between his claimed disability and either exposure to Agent 
Orange or to active service, his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Grottveit v. Brown, 5 
Vet. App. 91,92 (1993).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for cerebellar 
degeneration, anxiety reaction, and fatigue, claimed as due 
to exposure to Agent Orange, is denied.


REMAND

In the April 1998 remand, the Board noted that a July 1997 
rating decision had denied entitlement to service connection 
for peripheral neuropathy.  It was further noted that 
correspondence received from the veteran in August 1997 was 
to be considered a notice of disagreement, and not an 
application to reopen the claim for service connection for 
peripheral neuropathy.  Finally, the Board noted that the 
claim for service connection for peripheral neuropathy was 
considered to be inextricably intertwined with that of the 
claim for service connection for cerebellar degeneration, and 
that they should be considered together.  The remand 
requested that the veteran be issued a Statement of the Case 
for the issue of service connection for peripheral 
neuropathy, and that he be informed of the necessity to 
perfect this appeal by submitting a substantive appeal.  

Initially, the Board notes that the Statement of the Case for 
the issue of entitlement to service connection for peripheral 
neuropathy requested by the April 1998 remand has not been 
issued.  The Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this 
issue must be returned to the RO for the issuance of the 
Statement of the Case.  

Furthermore, the Board notes that in view of additional 
evidence received since the April 1998 remand, the issue of 
entitlement to service connection for peripheral neuropathy 
is no longer considered to be inextricably intertwined with 
the issue of service connection for cerebellar degeneration 
due to Agent Orange exposure.  March 1997 VA treatment 
records indicate that the veteran's cerebellar degeneration 
was of an unknown etiology, but that the veteran's peripheral 
neuropathy was possibly secondary to Agent Orange.  
Therefore, this issue may be remanded without returning the 
issue of service connection for cerebellar degeneration, 
anxiety reaction, and fatigue, claimed as due to exposure to 
Agent Orange, that was decided in the first portion of this 
decision.  

Finally, the Board notes that as the purpose of this remand 
is to afford the veteran due process of law, a decision as to 
whether or not his claim is well grounded is not required at 
this time.  

Therefore, in order to afford the veteran due process of law, 
this claim is remanded to the RO for the following action: 

The RO must issue a Statement of the 
Case addressing the issue of service 
connection for peripheral neuropathy, 
including as secondary to Agent Orange 
exposure.  The veteran and his 
representative must be (and hereby are) 
informed that in order to perfect the 
appeal as to the issue of service 
connection for peripheral neuropathy, a 
substantive appeal (VA Form 9, which 
should be furnished) must be filed with 
the RO within 60 days of the issuance of 
the Statement of the Case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



